CARTER, J.
— I dissent. The effect of the construction placed upon section 3817 of the Political Code by the majority opinion is to destroy the exemption granted to irrigation and reclamation districts from assessment and taxation of property owned by such districts by section 1 of article XIII of the Constitution of California, and renders such statute unconstitutional.
The facts in the case are simple. Land which was subject to taxation by both Yuba County and Reclamation District No. 784, was sold by the district for delinquent assessments. No redemption having been made from that sale the property was deeded to the district on February 3, 1938, all right of redemption being thereby cut off. When the deed was executed the second installment of 1937-1938 county taxes was a lien upon the property and was delinquent. In 1940, petitioner purchased the property from the district. During the years 1938, 1939 and 1940, while the district was the owner of the property, county taxes were assessed against the property, but before petitioner’s purchase of the property said taxes were cancelled by the board of supervisors because the property was not subject to taxation by the county while owned by the district, a state agency. (Cal. Const., art. XIII, sec. 1; Anderson-Cottonwood Irr. Dist. v. Kluhhert, 13 Cal. 2d 191 [88 P.2d 685].) The majority opinion holds that in order for petitioner to redeem the property from the delinquent county taxes which were due prior to the time the district became the owner of the property, it must pay not only those delinquent taxes, but also all taxes which might be said to have accrued during the time the district was the owner. That conclusion is based upon an interpretation of section 3817 of the Political Code dealing with redemption. Said section provides that property may be redeemed from county taxes by payment of taxes due when sold to the state “and also all taxes that were a lien upon said . . . property at the time said taxes became delinquent; and also all unpaid taxes of every description which are a lien against the property, for each year since the sale, as shown on the delinquent assessment rolls in the then permanent custody of the county *787auditor; or, if not so assessed, then upon the value of the properly as fixed by the assessor under section 3817m. ...” In my opinion that provision is not reasonably susceptible of the interpretation given it by the majority opinion for several reasons.
The taxes for the years the district was the owner of the property were not a lien upon it because, although assessed, they were cancelled by the board of supervisors. They are not the taxes to be computed on the value to be fixed by the assessor under the last sentence of the code provision because that sentence is operative only if the property was not assessed. In the instant ease it was assessed and a tax levied thereon which became delinquent on the assessment rolls, but was later cancelled. This view is further made clear by section 3817m of the Political Code which states that the assessor shall fix the valuation upon which the tax shall be computed when property is being redeemed only if the property does not appear on the assessment roll and no assessment has been made. Hence, there is no requirement in section 3817 that the taxes which would have accrued while the district was the owner, but which did not accrue because of its ownership, must be paid by a redemptioner who is a purchaser from the district.
The amounts that must be paid by a redemptioner under section 3817 are taxes, not penalties or the like. They are so referred to in that section. In section 3817m the computation when no assessment has been made is of the “tax for the -years when the property was not assessed.” Section 3813 providing for the continuation of assessments after a deed to the state calls for the assessment of taxes. Therefore, the amounts payable under section 3817 are taxes. As no taxes could be assessed while the district was the owner, no taxes may be collected from the purchaser who purchased the property from the district.
The whole purpose of the constitutional exemption from taxation of state owned property will be thwarted if the construction placed upon section 3817 by the majority opinion prevails. The district never will be able to dispose of property acquired by it for delinquent assessments. It is obvious that the district does not desire to retain such property, its main concern being to put it back on the assessment rolls. If a purchaser from the district must pay county taxes for the period the district held it, it is doubtful if a purchaser will be found, and the benefits flowing to the district from the *788exemption will be wholly lost. The same situation would exist if property acquired by a veteran and thereafter claimed to be exempt from taxation while owned by him (Constitution, article XIII, section 1^4), were sold subject to a delinquent tax installment which accrued before he acquired title. Should the purchaser attempt to redeem the property from the delinquency, he would be forced to pay taxes which would have accrued while the title stood in the veteran’s name, but which were not paid because, of his constitutional exemption. Likewise, should a person convey property to the state or to one of its agencies for some specific public use upon condition that it would revert to him if and when the public ceased using it for such purpose, and it thereafter reverted to him and it became necessary for him to redeem such property from a tax delinquency which accrued prior to the conveyance to the public agency, he would be required to pay all taxes which might have accrued had the property remained in private ownership while it was owned and used by the public, notwithstanding the fact that said property was exempt from assessment or taxation and was not assessed during the time that it was owned and used by the public agency.
It is obvious that the reclamation district could have paid the second installment of 1937-1938 county taxes or redeemed the property from the delinquent tax sale which resulted from the failure to pay such installment, and in such event the purchaser from the district would not have been required to redeem. It must be conceded that had this procedure been followed neither the district nor the purchaser would have had to pay any taxes on this property while title thereto was held by the district as no redemption would have been required, and the property could not be assessed until title vested in the purchaser from the district.
It seems highly improbable that the Legislature intended that section 3817 of the Political Code should be construed as requiring the payment of taxes on property during the time that it is expressly declared by the Constitution to be exempt from taxation in order to redeem such property from a delinquent tax sale based upon an installment of taxes which had accrued prior to the time the property became exempt from taxation. It is well settled that in construing a statute the court must look at the context, and the result that would follow in order to arrive at the legislative intent. (Stockton School District v. Wright, 134 Cal. 64 [66 P. 34]; Marshall v. Foote, 81 Cal.App. 98 [252 P. 1075].)
*789In the case of People v. Davenport, 13 Cal.2d 681 [91 P.2d 892], this court held that the words of a statute will not be given their literal meaning when to do so would carry its operation far beyond legislative intent and thereby make it apply to transactions not contemplated by the Legislature.
As stated by Chief Justice Stone of the Supreme Court of the United States in United States v. Katz, 271 U.S. 354, 357 [46 S.Ct. 513, 70 L.Ed. 986] :
“All laws are to be given a sensible construction; and a literal application of a statute, which would lead to absurd consequences, should be avoided whenever a reasonable application can be given to it, consistent with the legislative purpose.” In making this statement the Chief Justice was not announcing an unorthodox or unconventional doctrine. In American Tobacco Co. v. Werckmeister, 207 U.S. 284, 293 [28 S.Ct. 72, 52 L.Ed. 208], Mr. Justice Day said:
“But in construing a statute we are not always confined to a literal reading, and may consider its object and purpose, the things with which it is dealing, and the condition of affairs which led to its enactment so as to effectuate rather than destroy the spirit and force of the law which the Legislature intended to enact.
“It is true, and the plaintiff in error cites authorities to the proposition, that where the words of an act are clear and unambiguous they will control. But while seeking to gain the legislative intent primarily from the language used we must remember the objects and purposes sought to be attained.”
This court has repeatedly held that statutes are to be interpreted in the light of reason and common sense and should not be given a construction which will lead to absurd consequences. (Great Western Distillery Products, Inc. v. John A. Wathen Distillery Co., 10 Cal.2d 442 [74 P.2d 745]; People v. Mulhollmd, 16 Cal.2d 62 [104 P.2d 1045]; People v. Ventura Refining Co., 204 Cal. 286 [268 P. 347, 283 P. 60]; Uhl v. Badaracco, 199 Cal. 270 [248 P. 917]; Robbiano v. Bovet, 218 Cal. 589 [24 P.2d 466]; 23 Cal.Jur. 735.)
So, may it not be said that in the case at bar we should look beyond the literal terms of the statute to the purpose and object of the Legislature in enacting section 3817 of the Political Code ? It is obvious that the Legislature did not intend directly or indirectly to destroy a constitutional exemption against assessment and taxation of property held by public agencies. A statute should never be so construed as to nullify *790a constitutional provision. (Rose v. State of California, 19 Cal.2d 713 [123 P.2d 505].) What it intended was to require a redemptioner to pay taxes on property redeemed where the taxes were not assessed because title was vested in the state as the rbsult of a sale to the state for delinquent taxes. Such property is not in a strict sense exempt from taxation, but its assessment for the purpose of taxation is suspended during the time that title is held by the state as the repository of titles derived from delinquent tax sales.
In my opinion, the exemption provided for in'the Constitution is of a permanent nature and if property is once exempted and no taxes are assessed against it because of such exemption, it cannot thereafter be assessed for the same period it was declared to be exempt by the Constitution. Therefore, if the property in question was exempt from taxation while the title thereto was vested in the reclamation district, it did not become subject to taxation during that period after title thereto was acquired by petitioner, and petitioner is therefore entitled to the writ prayed for.
Shenk, J., concurred.
Petitioner’s application for a rehearing was denied May 6, 1943. Shenk, J., Carter, J., and Schauer, J., voted for a rehearing.